         Case 1:20-cv-00122-TJC Document 27 Filed 07/21/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 PORSHIAHANNA WEITMAN,                              CV 20-122-BLG-TJC

                      Plaintiff,
                                                    ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                      Defendant.

       On May 20, 2021, the Court remanded this case to the Commissioner for

further administrative proceedings. (Doc. 24.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 25.)

       Plaintiff has now filed an unopposed application for an award of attorney’s

fees under the Equal Access to Justice Act (“EAJA”). (Doc. 26.) The parties

stipulate to an award to Plaintiff of $6,067.18 in attorney’s fees and $400.00 in filing

fee costs.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff is awarded attorney

fees in the amount of $6,067.18 and costs of $400.00 in full satisfaction and

settlement of any and all claims Plaintiff may have under the EAJA in this case,

and will satisfy all of Plaintiff’s claims for fees, costs and expenses under 28

U.S.C. § 2412 in this case. This award is subject to offset to satisfy any
        Case 1:20-cv-00122-TJC Document 27 Filed 07/21/21 Page 2 of 2



preexisting debt that Plaintiff owes the United States pursuant to Astrue v. Ratliff,

560 U.S. 586 (2010) and the Treasury Offset Program, 31 U.S.C. § 3716. If the

government determines Plaintiff does not owe a federal debt, then the government

shall cause the payment of the award to be made directly to Plaintiff’s counsel.

      DATED this 21st day of July, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
